Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicants argue regarding claim 8:
“Zhang discloses the construction of a PE array comprising a plurality of PEs. Zhang has only a technical feature in that the Calculated MAC results of a plurality of PEs are transmitted to the output buffers via the output register. 
Chen discloses the construction of a neuron cache unit. The neuron cache unit has the technical feature of storing the results of operations performed on the PE array output from the output buffer. 
Accordingly, when Zhang and Chen are combined, it may be derived that the neuron cache unit stores the Calculated MAC result, and Calculated MAC result is output to the input feature map buffer, but the configuration for transmitting and receiving feature map data and partial sums for generating feature map data between a plurality of PEs is not derivable.”

This argument is found to be persuasive for the following reason. Claim 8 was previously indicated as allowable if made into independent form. The examiner agrees that claim 8 has been properly made into independent form by the current amendments. The examiner agrees that the combination of Zhang and Chen failed to teach the claimed limitation of original dependent claim 8. 
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that reads upon the independent claim. Thus, the independent claim is in condition for allowance. 
Applicant’s argue regarding claim 11:
“That is, the PE array includes feature map input/output units. The feature map input/output units may receive new feature map data or a partial sum for generating new feature map data from a plurality of PEs, and transmit the received data to the feature map memory. 
Additionally, the PE array of the present embodiments is an array of bidirectional processing elements. More specifically, the control register of the present embodiments may further receive a load partial sum command and a pass partial sum command. In this case, the feature map input/output unit has a technical feature of receiving the partial sum from the feature map memory based on the load partial sum command and the pass partial sum command, and transmitting the partial sum to a plurality of PEs. 
However, likewise Zhang and Chen do not disclose or suggest the technical features explained above. 
As mentioned above, when Zhang and Chen are combined, it may be derived that the neuron cache unit stores the Calculated MAC result, and Calculated MAC result is output to the input feature map buffer, but the configuration in which the feature map input/output unit transmits the partial sum between the plurality of PEs based on the commands sent to the control register is not derivable.”

This argument is found to be persuasive for the following reason. Claim 11 was previously indicated as allowable if made into independent form. The examiner agrees that claim 11 has been properly made into independent form by the current amendments. The examiner agrees that the combination of Zhang and Chen failed to teach the claimed limitation of original dependent claim 11. 
An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that reads upon the independent claim. Thus, the independent claim is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A PETRANEK whose telephone number is (571)272-5988. The examiner can normally be reached M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183